Citation Nr: 1110181	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active naval service from August 1967 to May 1971.  The Veteran died in April 2006.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania. 

The appellant was scheduled for a Board hearing at the RO in August 2009.  She failed to report for the scheduled hearing without explanation.  She has not requested that the hearing be rescheduled.  Therefore, her request for a Board hearing is deemed to be withdrawn.


FINDINGS OF FACT

1.  The Veteran died in April 2006 solely due to metastatic esophageal cancer.

2.  At the time of the Veteran's death, service-connection was not in effect for any disability. 

3.  The Veteran's esophageal cancer developed many years after his separation from active service and was not etiologically related to the Veteran's active service.







CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially and materially contribute to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that in the Statement of the Case, the RO informed the appellant that service connection was in effect for no disability at the time of the Veteran's death.  In an April 2007 letter, the RO informed the appellant of the evidence needed to substantiate her claim that the Veteran's fatal cancer was due to asbestos exposure in service, and informed her of the evidence that she should submit and that the RO would obtain on her behalf.  Although the appellant was not provided sufficient notice until after the initial adjudication of the claim and was not provided notice with respect to the effective-date element of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the claim.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, as explained below, the Board has determined that entitlement to service connection for the cause of the Veteran's death is not warranted.  Consequently, no effective date will be assigned, so the failure to provide notice with respect to that element of the claim is no more than harmless error.

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file.  Private medical records have been obtained.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that a VA medical opinion has not been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, there is no competent evidence of record indicating that the Veteran's esophageal cancer was related to his active service or that he had a lung condition as a result of in-service exposure to asbestos that substantially and materially contributed to his death.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2010).

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The appellant asserts that the Veteran had a lung disability as a result of in-service exposure to asbestos that contributed to his death.  

According to the certificate of death, the Veteran died of metastic esophageal cancer in April 2006.  No other condition was certified as an immediate or contributory cause of death.  At the time of the Veteran's death, service connection was not in effect for any disability.

A review of the Veteran's STRs is negative for any treatment for or diagnosis of any cancer while he was in active service.  STRs are also negative for any treatment for or diagnosis of a lung disability while the Veteran was in active service.  At the time of his separation examination in May 1971, both the Veteran's mouth and throat and his chest and lungs were noted to be clinically normal upon examination.  There is no indication from the examination report that the Veteran complained of a lung disability at that time.  

A review of the post-service medical evidence is also negative for a diagnosis of a lung disability.  In October 2005, the Veteran was afforded a chest X-ray to evaluate complaints of epigastric pain.  At that time, it was noted that the lungs were hyperinflated; however, the chest X-ray was otherwise normal.  There was no diagnosis of a lung disability at that time.  In March 2006, the Veteran underwent an examination and it was noted that the Veteran's lungs were wheezing slightly, bilaterally.  However, there was no diagnosis of a lung disability made at that time.  The Veteran underwent a second examination in March 2006, at which time it was noted that his lungs were clear.  Additionally, at both his March 2006 examinations, a medical history of vertigo and removal of a cyst from his face was noted.  However, the Veteran was not noted to have a medical history of a lung disability.  Also, the Board notes that it is well documented in the claims file that the Veteran was a 40 pack per year smoker.  The records show that the Veteran was diagnosed with esophageal adenocarcinoma in March 2006.  Approximately one month after the diagnosis, the Veteran died.  There is no indication from any of the post-service medical records that the Veteran had a lung disability at all, let alone one that caused or substantially and materially contributed to his death.  Additionally, the post-service medical records fail to show that the Veteran's esophageal cancer was manifested within one year after his discharge from service or was in any way related to his active service.

The Board has considered the appellant's statements that the Veteran's death was related to his service, particularly that a lung disability resulting from asbestos exposure in service contributed substantially and materially to the Veteran's death.  However, since the appellant is a layperson without medical training, her opinions concerning these matters requiring medical expertise are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, there is no competent evidence of record that the Veteran's esophageal cancer was present in service or until many years thereafter, that the esophageal cancer was related to his active service or that the Veteran had a lung disability as a result of in-service asbestos exposure that caused or contributed substantially and materially to his death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


